UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2258


SSA COOPER, LLC; HOMEPORT INSURANCE COMPANY,

                Petitioners,

          v.

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; LAMONT A. BROWN,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0127)


Submitted:   March 27, 2014                  Decided:   April 9, 2014


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard   P.   Salloum,   FRANKE   &   SALLOUM,  PLLC,   Gulfport,
Mississippi, for Petitioners.    E. Paul Gibson, E. PAUL GIBSON,
P.C., Charleston, South Carolina; Betty English, OFFICE OF THE
SOLICITOR   GENERAL,   Washington,   D.C.;  Mark  A.   Reinhalter,
Jonathan Peter Rolfe, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               SSA    Cooper,        LLC     (“employer”)        seeks    review      of    the

Benefits Review Board’s (BRB) decision and order affirming the

administrative law judge’s (ALJ) award of longshore disability

benefits       to    Lamont        Brown     pursuant     to    33   U.S.C.       §§ 901-950

(2012).        On appeal, employer argues that the ALJ applied the

“true doubt” rule, in violation of the Supreme Court’s holding

in     Dir.,    Office        of     Workers’       Comp.      Programs     v.     Greenwich

Collieries, 512 U.S. 267, 281 (1994).                            Employer also argues

that the ALJ’s evaluation and weighing of the medical evidence

is not supported by substantial evidence.                             Finally, employer

asserts that Brown could have obtained an exemption that would

have    allowed       him     to    return     to    longshore       work      with   medical

limitations and consequently the ALJ erred in concluding that

Brown was unable to return to this work.                          We deny the petition

for review.

               We    review    “BRB        decisions     for   errors     of    law   and    to

ascertain whether the Board adhered to its statutorily mandated

standard       for    reviewing       the     ALJ’s      factual     findings.”        Ceres

Marine Terminals, Inc. v. Green, 656 F.3d 235, 239 (4th Cir.

2011) (internal quotation marks omitted).                        “The factual findings

of     the   ALJ      must    be     affirmed       if    supported       by     substantial

evidence.            Review    of     legal     questions       is   de     novo,     and    no

deference       is     due    to     the     Board’s     legal     conclusions.”            Id.

                                                2
(internal quotation marks and citations omitted).                The court

will not disregard the ALJ’s factual findings merely because

other inferences might have been more reasonable, and deference

is accorded to the ALJ’s inferences and credibility assessments.

Id.   “The ALJ may not merely credulously accept the assertions

of the parties or their representatives, but must examine the

logic of their conclusions and evaluate the evidence upon which

their conclusions are based.”           Dir., Office of Workers’ Comp.

Programs v. Newport News Shipbldg. & Dry Dock Co. (Carmines),

138 F.3d 134, 140 (4th Cir. 1998).

            Employer first argues that the ALJ erred in finding

that Brown was unable to return to his previous employment due

to his back injury.      The dispute in this case essentially comes

down to whether the ALJ’s crediting of the medical opinion of

Dr. Patel over that of Dr. Kolehma is supported by substantial

evidence.    “Substantial evidence” is “more than a scintilla but

less than a preponderance; it is such relevant evidence as a

reasonable     mind   might    accept    as     adequate   to   support     a

conclusion.”     Id. (internal quotation marks omitted).             Employer

argues that the ALJ applied the “true doubt” rule, which was

held inapplicable to cases under the LHWCA.              We disagree.     The

ALJ thoroughly discussed the medical evidence in this case and

properly    considered   the   different      opinions   regarding   Brown’s

condition.     We conclude that the ALJ’s decision to credit the

                                    3
opinion of Brown’s treating physician, Dr. Patel, is supported

by substantial evidence.

              Employer next argues that the ALJ erred in failing to

consider that, even with restrictions, Brown could have sought

an exemption from the longshore union that would have allowed

him to return to work within his restrictions at no loss of pay.

Employer bases this argument on the testimony of the vocational

expert describing a previous case in which a claimant received

an exemption and returned to longshore work with restrictions,

and cites two provisions of the longshore contract as supporting

its position.         We conclude that employer’s argument is without

merit,    and   the     ALJ    properly   concluded    that     Brown    could    not

return to longshore employment.               The provisions of the longshore

contract cited by employer merely indicate that a union member

will not lose any seniority credit for a break in service that

results from an injury or illness “to the extent of becoming

eligible for workman’s compensation or for benefits under the

Employers I.L.A. Welfare Plan,” (J.A. 595), and that a union

member may be disciplined for “[p]ersistently failing to accept

employment      which     he    is   capable     of   performing        without    an

exemption.”     (J.A. 599).

              These provisions do not establish that a union member

may return to work by seeking an exemption from certain jobs

based    on   medical    restrictions.         Moreover,   as    the    ALJ   noted,

                                          4
Brown   produced       a    letter        from   the    union     stating      that     a

longshoreman must be 100 percent physically qualified and that

there   were    no     light       duty    or    sedentary      positions      on     the

waterfront.     Thus, the ALJ correctly concluded that Brown could

not return to longshore employment with the restrictions imposed

by Dr. Patel.

           Our review of the record discloses that the Board’s

decision   is    based      upon    substantial        evidence   and     is   without

reversible error.          Accordingly, we deny the petition for review.

We   dispense   with       oral    argument      because    the   facts    and      legal

contentions     are   adequately          presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                            5